Case 1:19-cv-02656-WHP Document 32 Filed 06/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELRAC, LLC,

Plaintiff,
19cv2656
-against-
ORDER

CORNUCOPIA LOGISTICS, LLC,

Defendant.

WILLIAM H. PAULEY III, Senior United States District Judge:
It having been reported to this Court that this action has been or will be settled,
this action is discontinued without costs to any party, and without prejudice to reopening this

action if such an application is made within thirty (30) days of this Order.

The Clerk of Court is directed to terminate all pending motions and mark this case

as closed.

Dated: June 17, 2020 SO ORDERED:
New York, New York

WILLIAM H. PAULEY III?
U.S.D.J.
